The appellant, John Applegate, was convicted in the district court of Canyon county on a charge of selling intoxicating liquor, and was sentenced to serve four months in jail and pay a fine of $300. The liquor alleged to have been sold consisted of a number of bottles of home-made beer. The record shows that on the trial the defendant admitted the possession of, but denied any sale of, liquor.
The only error assigned by appellant is that the evidence is insufficient to support the verdict and judgment.
We have carefully examined the record, and find no reversible error. The evidence as to the sale is conflicting, and the jury having found that a sale of intoxicating liquor was made by the defendant Applegate, following the rule laid down by this court in the case of State v. Brassfield, 40 Idaho 203, 232 P. 1,State v. Shepard, 39 Idaho 666, 229 P. 87, and State v.Bouchard, 27 Idaho 500, 149 P. 464, that where the evidence is conflicting, the court will not disturb the verdict of the jury, we recommend that the judgment of the lower court be affirmed.
Babcock and Adair, CC., concur.